Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 10-August-2021, Applicant has filed an amendment with remarks dated 09-November-2021 [“herein Amendment”]. In this Amendment, Applicant has canceled claims 1, 15 – 19 and 21 – 26; as a result independent claims 1, 16 and 19 were canceled. Applicant has added new claims 27 – 32, and claim 27 has become the new base claim for the remaining claims which had formerly depended from claim 1 or its dependent claims. New claims 28 – 30 have been made dependent from claim 27. Two additional independent claims have been added: claim 31 and claim 32, and claim 20 now depends from claim 32.
Regarding claim 2 –
	Claim 2 has been modified to depend from claim 27. The phrase “target area includes a page a read count  of which is not smaller” has been changed to “first memory block having; a read count that.

Regarding claim 3 –
	Claim 3 has been modified to depend from claim 27. The phrase “target area includes a second page adjacent to a first page; a read count of which is not smaller” has been changed to “first memory blockhaving; a read count that.

	Claim 4 has been modified to depend from claim 27. The phrase “the  target area includes: a page including correctable cells, a number of which is not smaller” has been changed to “the first memory block having a number o that.

Regarding claim 5 –
	Claim 5 has been modified to depend from claim 27. The phrase “detects the target area” has been changed to “determines whether to execute the read-reclaim operation.

Regarding claim 6 –
	Claim 6 has been modified to depend from claim 27. The phrase “detects the target area” has been changed to “determines whether to execute the read-reclaim operation.

Regarding claim 7 –
	Claim 7 has been modified to depend from claim 27. The phrase “wherein: the first target data are stored to a read cache memory included in the buffer memory” has been changed to “further comprising a read cache memory in which the other memory location exists .

Regarding claim 20 –
	Claim 20 has been modified to depend from claim 32. The phrase “and detects the target area” has been changed to “and determines whether to execute the read-reclaim operation .

Response to Arguments
In response to the Non-Final Office Action of 10-August-2021, Applicant has filed an Argument with Remarks dated 09-November-2021  [“herein Argument”]. Applicant’s Argument has been fully considered and found to be persuasive.
In regard to the new base claim 27, applicant points out that the claim recites “a memory controller that in response to determining to execute a read-reclaim operation in which the memory controller copies first target data, stored in the first memory block, to the second memory block and erases the first target data from the first memory block: copies the first target data stored in the first memory block to another memory location prior to executing the read-reclaim operation” (emphasis added). Applicant’s argument points out further that the art cited in the Non-Final Office Action for the rejection of the prior claim 1 (U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136 (Ji et al.) [herein “Ji”]), does not teach initiating the copy prior to executing the read-reclaim operation, and that, as a result the claim should be allowed. After performing additional search, Examiner agrees with this argument and finds it persuasive.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a semiconductor memory device, and more particularly, relates to a storage device 15using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost.
The following limitations (as exemplified by claim 27) are taught by the art cited in the Non-Final Office Action of 06-June-2021 (U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136 (Ji et al.) [herein “Ji”]): (a) storage device comprising: a nonvolatile memory including a first memory block and a second memory block; and a memory controller that in response to determining to execute a read-reclaim operation in which the memory controller copies first target data, stored in the first memory block, to the second memory block and erases the first target data from the first memory block.
The prior art of record does not, however teach copies the first target data stored in the first memory block to another memory location prior to executing the read-reclaim operation (emphasis added).
	As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not 
	Independent claims 31 and 32 have essentially the same limitations as described above for claim 27, and are therefore also allowable. As a result, claim 20, which depends from claim 32 is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111